Case: 09-10918     Document: 00511205633          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 09-10918
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DAVID RAMOS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:08-CR-98-17


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent David Ramos has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Ramos has filed a response. Our independent review of the record,
counsel’s brief, and Ramos’s response discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2. Ramos’s untimely request for appointment of new counsel

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10918   Document: 00511205633 Page: 2   Date Filed: 08/17/2010
                                No. 09-10918

on appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).




                                     2